Exhibit 10.1

Rochester Medical Corporation
Fiscal 2006 Executive Compensation Plan

(adopted by the Compensation Committee of the Board of Directors on November 16,
2005)

MANAGEMENT INCENTIVE PLAN (BONUS)

Eligibility



  •   All Executive Officers and Director level management personnel will be
eligible to participate.



  •   Recommended participation rates have been set by the President, and are
based upon the respective position level and function of each executive. In all
cases, participation rates are well within competitive incentive compensation
ranges.

Fiscal 2006

                                              Bonus Participation   Weighted
Performance Criteria     (% of Base Salary)                     Target   Maximum
        Participant   Minimum Payout   Payout   Payout   Sales   Operating
Income Conway, Jim   0%   35%   52.5%   50%   50%
Conway, Philip
    0 %     25 %     37.5 %     *       *  
Horner, Dara Lynn
    0 %     25 %     37.5 %     75 %     25 %
 
                                       
Jonas, David
    0 %     25 %     37.5 %     50 %     50 %
 
                                       
Sholtis, Martyn
    0 %     25 %     37.5 %     85 %     15 %
Anglin, Robert
    0 %     20 %     30 %     50 %     50 %

     
* Rather than sales and operating income, performance criteria based on
measurable production goals related to productivity, scrap reduction and
intermittent cost reduction.



  •   The sales and operating income performance targets shall be set and
approved annually by the Compensation Committee.

Bonus Calculation and Payout

The President will evaluate actual results from the respective areas of
responsibility for each executive against financial targets. This evaluation
will result in a recommended payout level as a percentage of the annual
incentive target. Performance levels and recommended payouts will be reviewed
and approved by the Compensation Committee prior to disbursement.

